SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer PURSUANT to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month ofOctober 2007 Commission File Number 0-30860 Axcan Pharma Inc. (Exact Name of Registrant) 597, boul, Laurier, Mont-Saint-Hilaire (Quèbec), Canada J3H 6C4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also hereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X This Form 6-K consists of an October 1, 2007 press release entitled “Axcan Licenses Rights To Cx401, An Innovative Biological Product In Development For The Treatment Of Perianal Fistulas, A Significant Unmet Medical Need”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AXCAN PHARMA INC. Date:October 2, 2007 By: /s/ Richard Tarte Name: Richard Tarte Title: Vice President, Corporate Development and General Counsel
